DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Response to Arguments
Applicant's arguments filed 4/29/21 have been fully considered but they are not persuasive. 
The connector recited can be any part of the tip, and the “distalmost of the transmissive body” is unclear and incomplete. As such, elements 41/43/45 of Enderby do anticipate the new limitations. Tanaka is used as an alternative rejection, as it also anticipates the claimed connector.
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-25, 28-33, 41-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
	MPEP 2173.02.I:The Office construes claims by giving them their broadest reasonable interpretation during prosecution in an effort to establish a clear record of what the applicant intends to claim. Such claim construction during prosecution may effectively result in a lower threshold for ambiguity than a court's determination. 

1) Regarding Claim 21, 44 and 47 “adjacent” is relative and subjective, rendering the metes and bounds of the claimed invention unclear. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be apprised with reasonable certainty of the scope of the invention. Applicant argues that “adjacent” is clear because it delineates from “at”. This is not convincing, as under the broadest reasonable interpretation “at” is an alternative limitation to “adjacent” and thus not required. Furthermore, “adjacent” to “at” is still indefinite as it does not define where the degree of proximity to “at”.
Rejection maintained.
2) Regarding Claim 21, “distalmost of the transmissive body” is unclear and incomplete. Distalmost what? Portion, end, direction, orientation, position, something else? When a claim is amenable to two plausible interpretations, a rejection under 35 U.S.C. § 112, second paragraph, for indefiniteness, is appropriate. Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008), precedential. Also see Ex parte McAward (Appeal 2015-006416), precedential.

 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 21-22, 24, 25, 28-33 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 4273109 to Enderby (cited previously).
 
	Regarding claim 21, Enderby discloses a device (3:20-21) comprising: 
	an optical fiber including a central longitudinal axis and a proximal end configured to receive a laser energy, and a distal end with a distal terminating end surface configured to transmit the laser energy (Fig. 3, 5: fiber 31); and 
	a fiber tip at the distal end of the optical fiber (e.g. Fig. 3,5: tip 41/43/45/35/85:every element attached to the fiber past sheath 65, including the lens 35/85, is interpreted as a fiber tip), the fiber tip including: 
		a proximal end attached to the distal end of the optical fiber (e.g. Fig. 3,5: portion 41/43 is attached directly to the distal end of fiber 31); 
		a distal end with a distal terminating end surface (the distal end of 45 and/or the distal end of lens 35/85); and 
		a transmissive body adjacent the distal end of the fiber tip, the transmissive body being spaced apart from the distal terminating end surface of the optical fiber  (e.g. Fig. 3,5: lens 35/85, spaced by gap 34) and comprising: 
		a solid interior configured to receive the laser energy from the distal terminating end surface of the optical fiber and transmit the laser energy toward the distal terminating end surface of the fiber tip (e.g. Fig. 3,5, 3:20-21: lens 35/85, noting that although these limitations appear to be drawn closer to an embodiment different than the elected one of Fig. 2 of the specification, they are, under the broadest reasonable interpretation, met by lens 35 of Fig. 3 leading the laser light toward and out of the end of tip 41/45, even if it is spaced beyond the tip, as well as lens 85 of Fig. 5, which is partially recessed relative to the tip); and 
	a connector connecting the transmissive body to the distal end of the optical fiber, wherein the connector contacts the distal end of the optical fiber and a distalmost end of the connector is positioned between a proximalmost end of -2-Application No.: 16/265,226 Attorney Docket No.: 11900-0003-02000the transmissive body and a distalmost of the transmissive body in a direction along the central longitudinal axis of the optical fiber [interpretation notes: a) the claim does not preclude that the “connector” is any part or combination of parts of the fiber tip, including the entirety of the fiber tip, b) “distalmost of the transmissive body” does not specify what it is referring to. The combination of elements of the fiber tip 41/43/45 anticipate the connector as they contact the distal end of the fiber and is positioned between a proximalmost end of the lens 35/85 and an undefined “distalmost of the” lens 35/85 (e.g. “direction”, “orientation”, “end”, “part of the proximalmost end” etc.)].
	Regarding claim 22, Enderby discloses the laser device according to claim 21, wherein the distal terminating end surface of the fiber tip is spaced a distance from the distal terminating end surface of the optical fiber (as shown in Fig. 3 or 5, wherein the end of the tip is spaced from the end of the fiber).  
	Regarding claim 24, Enderby discloses the laser device according to claim 21, wherein the fiber tip is removably attached to the distal end of the optical fiber (e.g. Fig. 7: tip 45 is removable).
	Regarding claim 25, Enderby discloses the laser device according to claim 21, wherein the optical fiber is contained within a fiber support, and the fiber tip is attached to the fiber support (e.g. Fig. 5: part 43 or 41).
	Regarding claim 28, Enderby discloses the laser device according to claim 21, wherein the fiber tip further comprises a sleeve surrounding at least a portion of the transmissive body and connects the transmissive body to the distal end of the optical fiber (e.g. Fig. 5: part 43 or 41).


	Regarding claim 30, Enderby discloses the laser device according to claim 21, further including a lens configured to focus the laser energy transmitted from the distal terminating end surface of the optical fiber (as shown in Fig. 3: lens 35 focuses the beam).  
	Regarding claim 31, Enderby discloses the laser device according to claim 21, wherein the lens portion is positioned at a proximal end of the transmissive body (any proximal portion of lens 35 or 85, reads on “lens portion”; Also coating 38 does read on a “lens”, see 3:44-57).  
	Regarding claim 32, Enderby discloses the laser device according to claim 21, wherein the proximal end of the laser fiber is configured to be optically connected to a laser generator and receive the laser energy from the laser generator (e.g. 3:20-21). 	
	Regarding claim 33, Enderby discloses the laser device according to claim 21, further including: a sealed interior cavity between the distal terminating end surface of the optical fiber and a proximal end of the transmissive body, wherein 4Application No.: 16/265,226 Attorney Docket No. 11900-0003-02000the fiber tip further includes at least one shoulder configured to maintain a distance between the transmissive body and the optical fiber (e.g. Fig. 3 or 5: sealed gap 34).  

Claims 21-25, 28-33, and 42-49 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 20070165981 by Tanaka. 
 
	Regarding claim 21, Tanaka discloses a device comprising: 
	an optical fiber including a central longitudinal axis and a proximal end configured to receive a laser energy, and a distal end with a distal terminating end surface configured to transmit the laser energy (e.g. Fig. 3: fiber 2/5; e.g. Fig. 5c: fiber 2/5; e.g. par. 4: laser); and 
	a fiber tip at the distal end of the optical fiber (e.g. Fig. 3: tip 6/7/4; e.g. Fig. 5c: tip 6), the fiber tip including: 
		a proximal end attached to the distal end of the optical fiber (e.g. Fig. 3: end of element 6 or 7; e.g. Fig. 5c: distal end of 6); 
		a distal end with a distal terminating end surface (e.g. Fig. 3: distal end of 6 or 7; e.g. Fig. 5c: end of tip 6); and 
		a transmissive body adjacent the distal end of the fiber tip, the transmissive body being spaced apart from the distal terminating end surface of the optical fiber  (e.g. Fig. 3: lens 4 is spaced from the fiber 2/5; e.g. Fig. 5c: lens 4) and comprising: 
		a solid interior configured to receive the laser energy from the distal terminating end surface of the optical fiber and transmit the laser energy toward the distal terminating end surface of the fiber tip (e.g. Fig. 3: lens 4 is solid; e.g. Fig. 5c: lens 4 is solid); and 
	a connector connecting the transmissive body to the distal end of the optical fiber, wherein the connector contacts the distal end of the optical fiber and a distalmost end of the connector is positioned between a proximalmost end of -2-Application No.: 16/265,226 Attorney Docket No.: 11900-0003-02000the transmissive body and a distalmost of the transmissive body in a direction along the central longitudinal axis of the optical fiber [interpretation notes: a) the claim does not preclude that the “connector” is any part or combination of parts of the fiber tip, including the entirety of the fiber tip, b) “distalmost of the transmissive body” does not specify what it is referring to. e.g. Fig. 3: elements 6/7 contact the distal end of the fiber and are positioned between a proximalmost end of the lens 4 and an undefined “distalmost of the” lens (e.g. “direction”, “orientation”, “end”, “part of the proximalmost end” etc.; e.g. Fig. 5c: tip 6 contacts the distal end of the fiber and are positioned between a proximalmost end of the lens 4 and an undefined “distalmost of the” lens (e.g. “direction”, “orientation”, “end”, “part of the proximalmost end” etc.].
	Regarding claim 22, Tanaka discloses the device according to claim 21, wherein the distal terminating end surface of the fiber tip is spaced a distance from the distal terminating end surface of the optical fiber (e.g. Fig. 3: space S).  
	Regarding claim 23, Tanaka discloses the device according to claim 22, wherein the distance is between 0.10 mm and 4mm (par. 58).  
	Regarding claim 24, Tanaka discloses the device according to claim 21, wherein the fiber tip is removably attached to the distal end of the optical fiber (par. 54).  
	Regarding claim 25, Tanaka discloses the device according to claim 21, wherein the optical fiber is contained within a fiber support, and the fiber tip is attached to the fiber support (e.g. Fig. 3: support 6).
	Regarding claim 28, Tanaka discloses the device according to claim 21, wherein the connector includes a sleeve surrounding at least a portion of the -3-Application No.: 16/265,226Attorney Docket No.: 11900-0003-02000transmissive body and at least a portion of the distal end of the optical fiber (e.g. Fig. 3: sleeve 7).  
	Regarding claim 29, Tanaka discloses the device according to claim 28, wherein the sleeve includes a proximal facing shoulder engaging a distalmost portion of the optical fiber, and the device further comprises: a first lens attached to a proximal end of the transmissive body and disposed entirely within the sleeve; and a second lens attached to a distal end of the transmissive body and disposed entirely outside the sleeve, wherein a sealed cavity is disposed entirely between the first lens and the distalmost portion of the optical fiber, and a portion of the transmissive body is provided outside the sleeve (e.g. Fig. 5c: lens 4z has two lenses on both ends).  
	Regarding claim 30, Tanaka discloses the device according to claim 21, further including a lens configured to focus the laser energy transmitted from the distal terminating end surface of the optical fiber (e.g. lens 4).  
	Regarding claim 31, Tanaka discloses the device according to claim 21, wherein a lens portion is positioned at a proximal end of the transmissive body (e.g. Fig. 5c: lens 4z has two lenses on both ends).   
	Regarding claim 32, Tanaka discloses the device according to claim 21, wherein the proximal end of the optical fiber is configured to be optically connected to a laser generator and receive the laser energy from the laser generator (as discussed in Claim 21).  
	Regarding claim 33, Tanaka discloses the device according to claim 21, further including: a sealed interior cavity between the distal terminating end surface of the optical fiber and a proximal end of the transmissive body, wherein the fiber tip further includes at least one shoulder configured to maintain a distance between the transmissive body and the optical fiber (as discussed in Claim 21).  
  
	
	Regarding claim 42, Tanaka discloses the device according to claim 41, wherein the second lens and a portion of the transmissive body extend distally of a distalmost end of the connector (as discussed in Claim 21).  
	Regarding claim 43, Tanaka discloses the device according to claim 42, wherein a distance from a radially outermost surface of the connector to the central longitudinal axis is greater than a distance from a radially outermost surface of the optical fiber to the central longitudinal axis (as discussed in Claim 21).

	Regarding claim 44, Tanaka discloses a device comprising: 
	an optical fiber including a central longitudinal axis and a proximal end configured to receive a laser energy, and a distal end with a distal terminating end surface configured to transmit the laser energy (e.g. par. 4: laser); and 
	a fiber tip at the distal end of the optical fiber (e.g. Fig. 5c: tip 6), the fiber tip including: 
		a proximal end attached to the distal end of the optical fiber (e.g. Fig. 5c: distal end of 6); 
		a distal end with a distal terminating end surface (e.g. Fig. 5c: end of tip 6); and 
		a transmissive body adjacent the distal end of the fiber tip, the transmissive body being spaced apart from the distal terminating end surface of the optical fiber  (e.g. Fig. 5c: lens 4) and comprising: 
		a solid interior configured to receive the laser energy from the distal terminating end surface of the optical fiber and transmit the laser energy toward the distal terminating end surface of the fiber tip (e.g. Fig. 5c: lens 4 is solid); and 
	a first lens attached to a proximalmost end of the transmissive body, and a second lens attached to a distalmost end of the transmissive body, wherein a material of the transmissive body is different from a material of the first lens and a material of the second lens (Fig. 5c: body 4z with lenses on both sides).
	Regarding claim 45, Tanaka discloses the device according to claim 44, wherein one of the first lens or the second lens and a portion of the transmissive body extend distally of a distalmost end of a connector connecting the fiber tip to the optical fiber (e.g. Fig. 5c: distal lens 4z).  
	Regarding claim 46, Tanaka discloses the device according to claim 24, further including: -6-Application No.: 16/265,226 Attorney Docket No.: 11900-0003-02000 a sealed interior cavity between the distal terminating end surface of the optical fiber and a proximal end of the transmissive body (e.g. Fig. 5c).


	Regarding claim 47, Tanaka discloses a device comprising: 
	an optical fiber including a central longitudinal axis and a proximal end configured to receive a laser energy, and a distal end with a distal terminating end surface configured to transmit the laser energy (e.g. par. 4: laser); and 
	a fiber tip at the distal end of the optical fiber (e.g. Fig. 5c: tip 6), the fiber tip including: 
		a proximal end attached to the distal end of the optical fiber (e.g. Fig. 5c: distal end of 6); 
		a distal end with a distal terminating end surface (e.g. Fig. 5c: end of tip 6); and 
		a transmissive body adjacent the distal end of the fiber tip, the transmissive body being spaced apart from the distal terminating end surface of the optical fiber  (e.g. Fig. 5c: lens 4) and comprising: 
		a solid interior configured to receive the laser energy from the distal terminating end surface of the optical fiber and transmit the laser energy toward the distal terminating end surface of the fiber tip (e.g. Fig. 5c: lens 4 is solid); and 
	a unitary sleeve that contacts both the transmissive body and the optical fiber, wherein the sleeve connects the transmissive body to the optical fiber [the claim does not preclude that the sleeve is any part or combination of parts of the fiber tip, including the entirety of the fiber tip, b) “distalmost of the transmissive body” does not specify what it is referring to. e.g. Fig. 5c: tip 6 contacts the distal end of the fiber and are positioned between a proximalmost end of the lens 4 and the fiber 5].
	Regarding Claim 48, Tanaka discloses the device according to claim 47, wherein the sleeve includes a proximal facing shoulder engaging a distalmost portion of the optical fiber, and the device further comprises: -7-Application No.: 16/265,226 Attorney Docket No.: 11900-0003-02000 a first lens attached to a proximal end of the transmissive body and disposed entirely within the sleeve; and a second lens attached to a distal end of the transmissive body and disposed entirely outside the sleeve, wherein a sealed cavity is disposed entirely between the first lens and the distalmost portion of the optical fiber, and at least a portion of the transmissive body is provided outside the sleeve (Fig. 5c: body 4z has proximal and distal lenses).  
 
	Regarding Claim 49, Tanaka discloses the device according to claim 47, further including: a sealed interior cavity between the distal terminating end surface of the optical fiber and a proximal end of the transmissive body, wherein the fiber tip further includes at least one shoulder configured to maintain a distance between the transmissive body and the optical fiber (As shown in Fig. 5c, where the shoulder is any proximal portion of the sleeve 6).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Enderby, as applied to Claim 22.
	Regarding claim 23, Enderby discloses the laser device according to claim 22, yet does not explicitly disclose wherein the distance is between 0.10 mm and 4mm.Yet Enderby discloses that the length of the lens and thus the spacing is 5 mm or less (4:47-48; 6:19-21). According to MPEP 2144.05, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) and a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (MPEP 2144.05). Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). Thus, it would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select a spacing of 0.1 to 4 mm, as this would only amount to a selection within the disclosed working range (see MPEP 2144.05) and a routine matter of optimization in the absence of any disclosed criticality, under KSR.

	Claims 29, 41-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Enderby, as applied to Claim 28, in view of US 20070165981 by Tanaka.
	Regarding Claims 29, 41-42, Enderby teaches the device according to claim 28, wherein the sleeve includes a proximal facing shoulder engaging a distalmost portion of the optical fiber (any proximal portion of 45/41), the device further comprises: a second lens attached to a distal end of the transmissive body (the distal end of lens 35) and a sealed cavity is disposed entirely between the lens and the distalmost portion of the optical fiber, wherein the second lens and a portion of the transmissive body extend distally of a distalmost end of the connector. (as discussed in Claim 21 for Fig. 3), yet it does not explicitly disclose the combination of a first lens attached to the proximal portion of the transmissive body. However, it was well known in the art to include lenses at both ends of a transmissive body in a laser fiber device, as evidenced by Tanaka (e.g. Fig. 5c, transmissive body 4z has lenses at both ends of the transmissive body). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a proximal lens in a device according to the teachings of Enderby, as is well known in the art and taught by Tanaka, in order to predictably collimate the beam before it is focused, and minimize light losses in transmission. Regarding Claim 41, the selection of material based upon its suitability for the intended use is a design consideration within the skill of the art (In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)), thus it would have been obvious to phosita to optimize the selection of material of the lenses and the transmissive body. 
Claim 41 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanaka, as applied to Claim 29.
	Regarding Claim 41, the selection of material based upon its suitability for the intended use is a design consideration within the skill of the art (In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)), thus it would have been obvious to phosita to optimize the selection of material of the lenses and the transmissive body.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANOLIS Y PAHAKIS whose telephone number is (571)272-7179.  The examiner can normally be reached on M-F 9-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
MANOLIS PAHAKIS /M.P./
Examiner
Art Unit 3792